Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 5/22/22 was considered.

Specification
The amendment to the specification filed on 3/24/22 was entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16, 17, 35, 36, 42 -43  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakao et al  (US 20080025571).

    PNG
    media_image1.png
    273
    463
    media_image1.png
    Greyscale

Regarding claim 1, Nakao et al teaches a method of recording an image using a first camera (figures 1, 2, 4, 9 and 10), the method comprising the steps of:
disposing a first reflective prism (for example 15 left side) in front of the first camera (2, 14) such that the first reflective prism deflects light from a first field of view onto a sensor (2) of the first camera in single deflection (see figure 4), wherein the first field of view extends symmetrically around a non-perpendicular direction relative to an entrance lens surface of the first camera (see figures 1, 2, 4, 9 and 10);
disposing a second reflective prism(for example 15 right side) in front of the first camera (2, 14) adjacent to the first prism such that the second prism deflects light from a second field of view onto the same sensor of the first camera in a single deflection (see figures 1, 2 and 4), wherein the second field of view extends symmetrically around a different non-perpendicular direction relative to the entrance lens surface of the first camera compared to the first field of view;

    PNG
    media_image2.png
    638
    526
    media_image2.png
    Greyscale

simultaneously capturing, with the first and second prisms in place in front of the first camera and using the same sensor (paragraphs 11, 12, 14, 32,39,40-41,62-63);
a first image over at least a portion of the first field of view; and a second image over at least a portion of a second field of view different from the first field of view (see figures 1, 2,4,9 and 10);
wherein an angular range of each of the first and second images is at least 30° (see paragraphs 39,41 and 63).
Regarding claim 2, see paragraphs 11, 12, 14, 39, and 62-63. Also see figures 9-10.
Regarding claim 16, see Examiner’s noes in claim 1.
Regarding claim 17, see Examiner’s notes in claim 2.
Regarding claim 35, see figures 1, 2  and 9; paragraphs 11, 12, 36 and 41
Regarding claim 36, see prism 215 on entrance lens surface 14 of figure 9 embodiment. 
Regarding claims 42- 43, see prism 215 on entrance lens surface 14 of figure 9 embodiment.

Claim(s) 1, 2, 15- 17, 30-35,  and 38-42 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Toyoda et al (20080036852). 

    PNG
    media_image3.png
    410
    604
    media_image3.png
    Greyscale

Regarding claim 1,Toyoda et al teaches a method of recording an image using a first camera (figures 1, 2, 3, 6 and 7), the method comprising the steps of:
disposing a first reflective prism (for example first prism on left side or prisms on a left side-P1-2 figure 7 embodiment) in front of the first camera (8, 3) such that the first reflective prism deflects light from a first field of view onto a sensor (3) of the first camera in single deflection (see figure 4), wherein the first field of view extends symmetrically around a non-perpendicular direction relative to an entrance lens surface of the first camera (see figures 1, 2, 3, 6 and 7);
disposing a second reflective prism(for example second prism on the left side or  prisms on the left side- P1-1-figure 7 embodiment) in front of the first camera (8,3) adjacent to the first prism such that the second prism deflects light from a second field of view onto the same sensor (3) of the first camera in a single deflection (see figures 1, 2 and 3), wherein the second field of view extends symmetrically around a different non-perpendicular direction relative to the entrance lens surface of the first camera compared to the first field of view;
simultaneously capturing, with the first and second prisms in place in front of the first camera (8,3) and using the same sensor (3)-paragraphs 32-35, 39, 49-52;
a first image over at least a portion of the first field of view; and a second image over at least a portion of a second field of view different from the first field of view (see figures 1, 2, 3, 6 and 7);
wherein an angular range of each of the first and second images is at least 30° (see paragraph 31-32, 51-52).
Regarding claim 2, see paragraphs 32-35 and 51-52.
Regarding claim 15, the method of claim 1, comprising using a second camera (right side via the right side with right angle prism or via the center lens) to capture another image over another field of view, and forming a composite image based on two or more of a group consisting of the first image, the second image and the another image (paragraph 36-39 and 49-52) .
Regarding claim 16, see Examiner’s noes in claim 1.
Regarding claim 17, see Examiner’s notes in claim 2.
Regarding claim  30, see Examiner’s notes in claim 15.
Regarding claim 31, the camera device of claim 30, wherein the other field of view extends symmetrically around a perpendicular direction relative to an entrance lens surface (via 8) of the camera (8,3).
Regarding claim 32, the camera device of claim 31, wherein the entrance lens surface (via 8) of the second camera unit (right side via right angle prism or via the center lens) is in the same plane as the entrance lens surface of the first camera unit (left side via right angle prism)- see figures 1- 3, 6 and 7.
Regarding claims 33-34, see paragraphs 32-35.
Regarding claim 35, see figures 1, 2  and 9; paragraphs 11, 12, 34-36 and 41.
Regarding claim 38, see Examiner’s notes in claim 31. 
Regarding claim 39, see Examiner’s notes in claim 32.
Regarding claim 40, see Examiner’s notes in claim 33.
Regarding claim 41, see Examiner’s notes in claim 34.
Regarding claim 42, see Examiner’s notes in claim 35.

Claim(s) 1, 2, 16, 17, 35-37 and 42-44 is/are rejected under 35 U.S.C. 102 (a)(1)/ (a)(2) as being anticipated Ritchey et al. (US20100045773).

    PNG
    media_image4.png
    638
    412
    media_image4.png
    Greyscale

Regarding claim 1, Ritchey et al teaches a method of recording an image using a first camera, the method comprising the steps of:
disposing a first reflective prism (102a, 108, 122) in front of the first camera such that the first prism deflects light from a first field of view (figure 12-7a or 7b; figure 15-7a or 7b or 7c or 7d or 7a and 7b or 7c and 7d) onto a sensor (14)of the first camera (1) in single deflection, wherein the first field of view extends symmetrically around a non-perpendicular direction relative to an entrance lens surface of the first camera (see figures 12-13, 15 and 18-22);
disposing a second reflective prism(102b, 108, 122) in front of the first camera (1) adjacent to the first prism such that the second prism deflects light from a second field of view onto the same sensor (1) of the first camera in a single deflection (see figures 12, 15 and 18-22), wherein the second field of view extends symmetrically around a different non-perpendicular direction relative to the entrance lens surface of the first camera compared to the first field of view;
capturing a first image over at least a portion of the first field of view using the sensor (14): and
capturing a second image over at least a portion of a second field of view (7b or 7a or 7d or 7c or 7b and 7a or 7d and 7c) different from the first field of view using the same sensor (14) with the first reflective prism in place in front of the camera (see figures 12-13, 15 and 18-22; paragraph 50-57, 64-66, 82-84 and 95).
Regarding claim 2, see paragraph 50, 64 and 83. 
Regarding claim 16, see Examiner’s notes in claim 1.
Regarding claim  17, see Examiner’s nots in claim 2.
Regarding claim  35, see figures 12-13 for example.
Regarding claim 36, see figures 12-13 for example. 
Regarding claim  37, see figures 12-13 for example.
Regarding claim 42, the method of claim 1, wherein the first and second prisms comprise respective right-angle prisms (see figures 12-13 for example).
Regarding claims 43-44, see figures 12-13.
Claim(s) 1, 2, 16, 17, 35-37 and 42-44 is/are rejected under 35 U.S.C. 102 (a)(1)/ (a)(2) as being anticipated by Kozko et al. (US9854164).

    PNG
    media_image5.png
    375
    705
    media_image5.png
    Greyscale

Regarding claim 1, Kozko et al teaches a method of recording an image using a first camera, the method comprising the steps of:
disposing a first reflective prism (114) in front of the first camera  such that the first prism deflects light from a first field of view (figure 1f) onto a sensor (120)of the first camera (120) in single deflection, wherein the first field of view extends symmetrically around a non-perpendicular direction relative to an entrance lens surface of the first camera (see figures 1A, 1F-1G, 2);
disposing a second reflective prism(1114) in front of the first camera  adjacent to the first prism such that the second prism deflects light from a second field of view onto the same sensor (120) of the first camera in a single deflection (see figures 1A, 1F, 1G and 2), wherein the second field of view extends symmetrically around a different non-perpendicular direction relative to the entrance lens surface of the first camera compared to the first field of view;
capturing a first image over at least a portion of the first field of view using the sensor (col. 7, lines 1-67): and
capturing a second image over at least a portion of a second field of different from the first field of view using the same sensor (120) with the first reflective prism in place in front of the camera (see figures 1A, 1F, 1G and 2; col. 7).
Regarding claim 2,see col. 7, lines 35-50. 
Regarding claim 16, see Examiner’s notes in claim 1.
Regarding claim  17, see Examiner’s nots in claim 2.
Regarding claim  35, see figures 1F for example.
Regarding claim 36, see figures 1F for example. 
Regarding claim  37, see figures 1F for example.
Regarding claim 42, the method of claim 1, wherein the first and second prisms comprise respective right-angle prisms (see figure 1F and col. 7).
Regarding claims 43-44, see figure 1F.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al (20080036852). 
Regarding claims 37 and 44, Toyoda et at teaches wherein the right-angle prisms (for example P1-1 and P2-1 in figure 6) are disposed on the first camera (8,3)wherein the prisms are inclined with respect to each other. Figure 6 illustrates the prisms are substantially close to each other. Toyoda fails to specifically disclose right angle prism have substantially no gap between them. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the prism FOV range is deflected to the imager to output a 180- degree FOV which includes adjacent image borders/ranges that are stitched together to provide a seamless image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH